The evidence furnished by the will shows that it was the intention of the testator to give his wife the residue of his estate for her use, support, maintenance, and disposal, and to give his brothers the remainder, if any, left undisposed of by her at her decease. When the testator's intention, ascertained from competent evidence, results in a legal disposition of his estate, as in this case, the will is so construed as to carry out that intention. If the last part of the residuary clause is literally inconsistent with the first part, the testator's intention is as evident as though it had been expressed in the most technical language. Both parts *Page 89 
taken together disclose the purpose of the testator to provide amply for his wife, and to give his brothers whatever she should not dispose of during her life. Kimball v. Society, 65 N.H. 139, 151.
Case discharged.
BLODGETT, J., did not sit: the others concurred.